Citation Nr: 1420984	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

As originally developed for appeal, the Veteran's claim included the additional issues of whether new and material evidence had been submitted to reopen service connection claims for a neck disorder and depression, and claims for entitlement to service connection for a left knee disorder and dorsal kyphosis.  These issues were considered in the rating action on appeal.  They were also the subject of a notice of disagreement (NOD) and included in the June 2011 statement of the case (SOC).  However, in the substantive appeal, the Veteran specifically limited his appeal to the issue listed on the cover page of this Decision.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2011.  Accordingly, consideration herein is limited to the single issue that the Veteran wishes to pursue. 

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  In unappealed rating decisions dated in July 1968, November 1974, October 1992, July 1996, September 2002, and July 2003, service connection for a low back disability was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran.

2.  The evidence received since the July 2003 RO decision is redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for a low back disability; therefore, the evidence is not material. 

CONCLUSION OF LAW

The July 2003 rating decision that denied service connection for a back disability is final; new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2010, of VA's duty to assist him in substantiating his claim and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Specifically, the January 2010 letter explained the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim of entitlement to service connection for a low back disorder was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in March 2010, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim decided herein.  In-service treatment records and pertinent post-service records as well as records from the Social Security Administration (SSA) have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted private treatment records and personal statements in support of his claim.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  While VA did not provide the Veteran with examination and/or did not obtain a medical opinion, as to the origins of the claimed low back disorder, the Board finds that VA had no obligation to do so.  VA need not conduct an examination or obtain a medical opinion with respect to a claim to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to such a claim only if new and material evidence is presented or secured.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for a low back disorder.  He specifically argues that SSA records, which were not previously part of the record, will show many of the same symptoms and complaints made since service, thus entitling him to reopen this claim.

In rating decisions dated in July 1968, November 1974, October 1992, July 1996, and September 2002, the RO essentially denied service connection for a low back disorder on the basis that there was no evidence of a currently diagnosed back disorder related to service.  Most recently, in July 2003, the RO affirmed the denial of service connection for a low back disorder, on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal these adverse determinations, nor did he submit new and material evidence within a year following these decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  These decisions therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In November 2009, the Veteran filed an informal claim, seeking to reopen the back disability claim.  The current appeal arises from the RO's March 2010 rating decision that found new and material evidence had not been received to reopen this matter.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The Board finds that new and material evidence has not been submitted since the last final rating decision in July 2003.  At that time service treatment records already documented the Veteran's history of mild dorsal kyphosis at enlistment as well as his in-service back complaints.  It was also established that the Veteran had a post-service diagnosis of multilevel lumbar disc disease.  Other evidence considered at that time consisted of VA examination reports and clinical records, which included records received subsequent to motor vehicle accident in 1985 and an on-the job work injury in 1989.  As noted above, the RO essentially determined that while the evidence corroborated the Veteran's history of in-service back problems and post-service diagnoses, it did not suggest that there was a link (either through date of onset or causation) between service and the current lumbar spine disability.  

Since the July 2003 rating decision, newly-received evidence includes SSA records, which show the Veteran was disabled in part due to a back disability and in receipt of benefits since 2007.  Also of record are VA outpatient treatment records dated from 2003 to 2010, which show periodic treatment for chronic low back pain due to multilevel disc disease.  Newly-received evidence also consists of the Veteran's continued allegations of lower back pain that began during basic training.  See VA Form 21-4138, Statement in Support of Claim, received in November 2009.

The Board finds that as concerning his VA and SSA treatment records, the determinative issue is not so much whether the Veteran has the disability at issue, but rather whether it is related or attributable to his military service or dates back to his service.  In other words, these records, while new, are not material in that they are cumulative of prior records, which reflect the Veteran has a low back disorder and continues to receive treatment for it.  They do not offer any probative evidence showing that his current back disability is due to or otherwise related to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993). See also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  In fact, even before the last final denial in July 2003, the Veteran had already submitted evidence of treatment of a low back condition in November 1974.  Therefore, additional evidence just tending to reiterate that he does adds nothing of substance to the claim, especially in terms of relating this disorder to his military service.

To the extent that the Veteran has offered lay statements in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of assertions which were advanced and addressed by the RO in July 2003, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Rather his assertions in this regard serve only to reinforce a fact that was well known at the time of the July 2003 RO decision, namely that the Veteran has a low back disability, a fact which was not in dispute.

Consequently, none of the newly-received evidence is pertinent to the question of whether the Veteran's current back disability is related to his military service, (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  The record still lacks competent evidence demonstrating that the Veteran's current back disability is related to his military service. 

Therefore, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for a back disability is denied. 



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


